DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species B and Y in the reply filed on 7/30/2021 is acknowledged.  The traversal is on the ground(s) that the disclosure supports the combination of embodiments, and therefore the embodiments are not mutually exclusive.  This is not found persuasive because species are deemed to be independent if they are not connected in any of design, operation, or effect under the disclosure. MPEP 806.04(b). A skilled artisan would understand that the embodiments identified in the Restriction requirement have a different design (i.e. the combination of structural elements are different for each embodiment), operation (the embodiments function in different ways), and effect (the embodiment of Figs. 3-7, for instance, receives a plug in a different way than the embodiment of Figs. 8-10, and therefore the different embodiments must be oriented differently to receive plugs). 
The disclosure does not describe how such embodiments can be used in conjunction with one another. Applicant argues that the language of paragraphs [0074] and [0075] support combining embodiment in any way. However, paragraph [0074] recites: “The above description is intended to cover such alternatives, modifications, and equivalents as would be apparent to a person skilled in the art having the benefit of the disclosure.” (emphasis added). A skilled artisan would not be informed how or why to employ an embodiment in which a plug receptacle is mounted only on a surface of a back layer or front layer (referred to in Figs. 3-7), which requires specific structural elements such as an opening in a sheet through which an electrical conductor is accessible (described in paragraphs [0043]-[0045] of the specification) with an embodiment in which a plug receptacle is mounted only on the lateral edge (Figs. 8-10), which requires no opening in a sheet but an opening in a frame (paragraph [0049]. Both embodiments are described as performing the same function. The specification does describe a system which employs a plurality of similar plug receptacles (shown in Fig. 8), but not a system employing a plurality of differing plug receptacles.
Further, paragraph [0075] recites that “features from dependent claims may be combined with those of the independent claims and features from respective independent claims may be combined in any appropriate manner and not merely in the specific combinations enumerated in the appended claims.” (emphasis added). The different embodiments are described as fulfilling a same function and either cannot logically be combined (a contact prong cannot simultaneously have no retention tabs and have retention tabs) or are not disclosed as being combinable. Therefore the embodiments are mutually exclusive, and a species restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
The Applicant has responded to the restriction requirement with traverse, and therefore the application is disqualified from the First Action Interview pilot program (see requirements found at https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second plug receptacle” and “the second contact”, which lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,283,106 to Bunnell (included in Applicant’s IDS filed 5/19/2021).
	Regarding claims 1, 4, 6, 7, 10, 11, and 13, Bunnell teaches a photovoltaic module (Fig. 3) comprising
a module laminate 72 including a photovoltaic cell (layer 78 includes a plurality of cells) electrically connected to an electrical conductor 80 between a front layer 74 and a back layer 82 (C3/L16-41)
a plug receptacle 12 mounted on the module laminate 72, wherein the plug receptacle includes a plug casing around a plug channel 18 (Fig. 1, casing material of receptacle 12 defines channel 18, C2/L32-41), and a base wall having a contact slot 34/36 aligned with the plug channel 18 (the portion of receptacle 12 identified in Marked-up Fig. 5 below reads on a base wall, slot 34/36 extends in the same direction as plug channel 18; C2/L41-53)
a contact 24 including a contact base 32 attached to the electrical conductor 80, and a contact prong 26/30 extending through the contact slot 32/34 into the plug channel 18, the contact prong being substantially orthogonal to the contact base 32 (contact base 32 is largely parallel to a plane and prong 26/30 substantially projects onto a plane, those planes are orthogonal to each other; C3/L3-15).

[AltContent: textbox (abutting portion of contact wall)][AltContent: arrow][AltContent: textbox (base wall outline by overlaid grey line)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    415
    275
    media_image1.png
    Greyscale

	The limitation “wherein the contact prong is supported by the base wall such that a column strength of the contact prong is greater than a column strength of the electrical conductor” is interpreted in light of the instant disclosure. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. Paragraph [0040] of the instant specification recites “contact prong 502 may be similarly sized to contact slot 408 such that base wall 406 around contact prong 502 reinforces a column strength of contact prong 502.”. Paragraph [0043]: “contact prong 502 may be supported by base wall 406, and thus, a column strength of contact prong 502 may be substantially greater than a column strength of electrical conductor 208.”. The base wall of Bunnell is formed around and supports the contact prong, and the electrical conductor does not have such support; therefore Bunnell anticipates claim 1.
	Further, per claim 4, a skilled artisan would understand that the contact slot must necessarily be sized at least slightly larger than the contact prong 26/30 so that the prong can be positioned in the plug receptacle 12, but not so large as to cause the prong or contact base 32 to move relative to the receptacle once the prong is positioned. A skilled artisan would understand that a portion of the base wall around the contact prong 26/30 abuts a portion 30 of the contact prong (see Marked-up Fig. 4 above), and therefore interferes with the movement of the prong in a direction. Based on this and the previously detailed reasoning, Bunnell anticipates “wherein the contact prong is similarly sized to contact slot such that the base wall around the contact prong reinforces the column strength of the contact prong”.
Per claim 6, Bunnell teaches the limitations of claim 1. The contact prong 26/30 includes a contact cross-sectional area at the corresponding to the location identified in Marked-up Fig. 1 directly below. 
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    222
    199
    media_image2.png
    Greyscale

One dimension of the contact cross-sectional area, relative to a dimension of the contact slot, can be determined from Marked-up Fig. 4 directly below, denoted by the double headed arrow.  The corresponding value of that dimension for the corresponding slot cross-sectional area is slightly larger than the value for the contact cross-sectional area, such that a gap is present between the base wall and the contact prong. The other dimension of the contact cross-sectional area, and its value relative to the value of the other dimension of the slot cross-sectional area is not shown.
[AltContent: arrow]
    PNG
    media_image1.png
    415
    275
    media_image1.png
    Greyscale


	However, the value of the other dimension for the slot cross-sectional area must necessarily be larger than the value of the other dimension for the contact cross-sectional area, as the portion 30 of the contact prong 26/30 has a value of the other dimension that is twice that of the contact cross-sectional area (portion 30 is a portion of the contact prong that is folded over onto itself), and the portion 30 must fit through the slot in order to be positioned in the plug channel 18. Therefore the contact cross-sectional area must be smaller than the slot cross-sectional area. Further, the size difference allows for a gap (corresponding to the location of “34” in Marked-up Fig. 4 directly above) present between the base wall and the contact prong 26/30 to support the contact prong laterally when a mating connector 52 is engaged with an external electrical connector 66 (a portion 30 of the prong 26/30 abuts the base wall, fixing it in place laterally; C2/L54-C3/L2).
	Per claim 7, Bunnell teaches the limitations of claim 6. The contact 24 includes a width of the contact base 32, which is substantially equal to a width of the slot 34/36 where the contact base is positioned (Figs. 3, 4, C2/L47-53).
	Per claim 10 and 11, Bunnell teaches the limitations of claim 1. The module laminate 72 includes a lateral edge (edge facing 84 in Fig. 3), and the plug receptacle 12 is mounted on the lateral edge.
	The plug receptacle includes a mount casing 84 attached to the lateral edge, wherein the mount casing surrounds a contact channel 86 on an opposite side of the base wall from the plug channel 18 (the plug channel 18 is inward of the receptacle from the base wall, whereas the contact channel 86 is outward of the receptacle), and wherein the contact base is in the contact channel.
	Regarding claim 13, Bunnell teaches the limitations of claim 1. The module further comprises a module frame 84 mounted along a lateral edge of the module laminate 72 (Fig. 3), wherein the module frame includes the plug receptacle 12 (the rightmost receptacle in the frame of Fig. 3, for instance, reads on the previously recited plug receptacle) and a second plug receptacle (the leftmost receptacle 12), and wherein a second contact extends through a second contact slot of the second plug receptacle (C3/L16-41). 
	
Claim(s) 1, 3-5, 9-11, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/00141896 to Jautard.
Regarding claims 1, 3-5, and 9-11, Jautard teaches a photovoltaic module comprising
a module laminate 1 including a photovoltaic cell 2 electrically connected to an electrical conductor 4 between a front layer 3’ and a back layer 3 (Fig. 2, ¶0058)
a plug receptacle 100/140 mounted on the module laminate 1, wherein the plug receptacle includes a plug casing 140 around a plug channel 142/143 (Fig. 3, ¶0062, 0065), and a base wall 122 having a contact slot 126 aligned within the plug channel (Figs. 4-6, ¶0063, 0064)
a contact 5 including a contact base (portion of 5 extending upper right-lower left in Fig. 4, left-right in Figs. 5, 6) attached to the electrical conductor 4 (end 7 of contact 5 is welded to conductor 4, shown in Fig. 2), and a contact prong (u-shaped portion of 5 visible in Fig. 3, seen in profile in Figs. 5, 6) extending through the contact slot 126 into the plug channel 142/143, the contact prong being substantially orthogonal to the contact base.
The limitation “wherein the contact prong is supported by the base wall such that a column strength of the contact prong is greater than a column strength of the electrical conductor” is interpreted in light of the instant disclosure. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. Paragraph [0040] of the instant specification recites “contact prong 502 may be similarly sized to contact slot 408 such that base wall 406 around contact prong 502 reinforces a column strength of contact prong 502.”. Paragraph [0043]: “contact prong 502 may be supported by base wall 406, and thus, a column strength of contact prong 502 may be substantially greater than a column strength of electrical conductor 208.”. The base wall 122 of Jautard is formed around and supports the contact prong, and the electrical conductor does not have such support; therefore Jautard anticipates claim 1.
	Per claim 3, Jautard teaches the limitations of claim 1. The contact slot 126 is sized so that a portion of the contact prong fits inside it and fixes the prong in position, both along its length (the contact prong terminates at portion 129 of the contact slot 126) and in a lateral direction (Figs. 4-6, ¶0063, 0064). A skilled artisan would understand the contact slot in the base wall to be sized to support the contact against lateral bending.
Per claim 4, Jautard teaches the limitations of claim 1. The contact slot 126 is sized so that a portion of the contact prong fits inside it and fixes the prong in position, both along its length (the contact prong terminates at portion 129 of the contact slot 126) and in a lateral direction (Figs. 4-6, ¶0063, 0064). A skilled artisan would understand the contact prong to be similarly sized to the contact slot such that the base wall around the contact prong reinforces the column strength of the contact prong.
Per claim 5, Jautard teaches the limitations of claim 1. Jautard teaches that the contact 5 fits into a slot 112 that is similarly sized to that portion of the contact and conforms to the contact (Fig. 4, ¶0063). A skilled artisan would understand that the cross-sectional area of that portion of the contact 5 is slightly smaller than the similarly sized cross-sectional area of slot 112. Although Jautard does not specifically depict a contact cross-sectional area for the contact prong and a corresponding slot cross-sectional area for slot 126, a skilled artisan would understand from context and Figs. 5, 6 the contact cross-sectional area and a similarly sized slot cross-sectional area that conforms to the cross-sectional area in order to provide the desired fit.
Per claim 9, Jautard teaches the limitations of claim 1. The contact prong is an extended portion of the linear contact 5, and is not illustrated as being deformed or different in shape with the contact base. A skilled artisan would understand that the contact prong is centered with the contact base.
Per claims 10 and 11, Jautard teaches the limitations of claim 1. The module laminate 100 includes a lateral edge, and the plug receptacle 100/140 is mounted on the lateral edge (Figs. 3, 4, ¶0063). The plug receptacle 100/140 includes a mount casing 110/120 attached to the lateral edge, wherein the mount casing surrounds a contact channel 112 on an opposite side of the base wall 122 from the plug channel 142/143, and wherein the contact base is in the contact channel.
Regarding claims 15, 16, and 18-20, Jautard teaches a photovoltaic system comprising
a photovoltaic module including
a module laminate 1 including a photovoltaic cell 2 electrically connected to an electrical conductor 4 between a front layer 3’ and a back layer 3 (Fig. 2, ¶0058)
a plug receptacle 100/140 mounted on the module laminate 1, wherein the plug receptacle includes a plug casing 140 around a plug channel 142/143 (Fig. 3, ¶0062, 0065) 
a base wall 122 having a contact slot 126 aligned within the plug channel (Figs. 4-6, ¶0063, 0064)
a contact 5 including a contact base (portion of 5 extending upper right-lower left in Fig. 4, left-right in Figs. 5, 6) attached to the electrical conductor 4 (end 7 of contact 5 is welded to conductor 4, shown in Fig. 2), and a contact prong (u-shaped portion of 5 visible in Fig. 3, seen in profile in Figs. 5, 6) extending through the contact slot 126 into the plug channel 142/143, the contact prong being substantially orthogonal to the contact base
an off panel electronics device (element 161 includes electronics devices, ¶0071-0074)
an external cable 165 extending between and electrically connecting the contact 5 and the off-panel electronics device.
The limitation “wherein the contact prong is supported by the base wall such that a column strength of the contact prong is greater than a column strength of the electrical conductor” is interpreted in light of the instant disclosure. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. See, e.g., In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149-50, 104 USPQ2d 1337, 1342-43 (Fed. Cir. 2012). MPEP §2111.01.III. Paragraph [0040] of the instant specification recites “contact prong 502 may be similarly sized to contact slot 408 such that base wall 406 around contact prong 502 reinforces a column strength of contact prong 502.”. Paragraph [0043]: “contact prong 502 may be supported by base wall 406, and thus, a column strength of contact prong 502 may be substantially greater than a column strength of electrical conductor 208.”. The base wall 122 of Jautard is formed around and supports the contact prong, and the electrical conductor does not have such support; therefore Jautard anticipates claim 15.
Per claim 16, Jautard teaches the limitations of claim 15. The off-panel electronics device includes a bypass diode 166 (Figs. 1, 7, ¶0055, 0071). 
Per claim 18, Jautard teaches the limitations of claim 15. The contact prong is an extended portion of the linear contact 5, and is not illustrated as being deformed or different in shape with the contact base. A skilled artisan would understand that the contact prong is centered with the contact base.
Per claims 19 and 20, Jautard teaches the limitations of claim 15. The module laminate 100 includes a lateral edge, and the plug receptacle 100/140 is mounted on the lateral edge (Figs. 3, 4, ¶0063). The plug receptacle 100/140 includes a mount casing 110/120 attached to the lateral edge, wherein the mount casing surrounds a contact channel 112 on an opposite side of the base wall 122 from the plug channel 142/143, and wherein the contact base is in the contact channel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunnell as applied to claim 1 above.
	Regarding claim 2, Bunnell teaches the limitations of claim 1. The contact prong 26/30 has a portion 30 that is received by a plug 14 (Fig. 2) along a contact axis that is parallel to the plug channel 18 (C2/L54-C3/L2). A skilled artisan would understand that the portion 30 must have enough stiffness about the conductor axis to retain its shape as portions 56, 58 of the plug 14 grip the contact prong. Conversely, the electrical conductor 80 is illustrated as having sufficient flexibility so as to be attached to the contact base 24 (Fig. 3). A skilled artisan would understand the conductor axis to follow the long direction of conductor 80, so that the conductor axis where the conductor meets the contact base 24 extends in the direction illustrated in Marked-up Fig. 3 below. A skilled artisan would understand that the conductor 80 must have sufficient flexibility about the conductor axis in order to ensure that the flat part of the conductor establishes sufficient contact area with the contact base 24 to make reliable electrical contact. Therefore, although Bunnell does not specifically discuss a relative prong stiffness and conductor stiffness, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the prong stiffness to be greater than the conductor stiffness so that the contact can be gripped by the contact prong and so that the conductor can make electrical contact with the contact base.
[AltContent: textbox (direction of conductor stiffness about conductor axis)][AltContent: rect][AltContent: textbox (conductor axis)][AltContent: arrow][AltContent: connector] 
    PNG
    media_image3.png
    499
    484
    media_image3.png
    Greyscale

Regarding claim 3, Bunnell teaches the limitations of claim 1. The contact slot 34/36 is sized to hold the contact base so that it does not shift laterally (Fig. 4, C2/L47-53). The contact prong 26/30 has a portion 30 that is received by a plug 14 (Fig. 2) extending parallel to the plug channel 18 (C2/L54-C3/L2). A skilled artisan would understand that the portion 30 must retain its shape and positioning as portions 56, 58 of the plug 14 grip the contact prong, as a portion 28 of portion 30 is specifically formed to lock to the inside of the receptacle (C2/L41-47). While the reference does not specifically teach that the contact slot in the base wall is sized to support the contact against lateral bending, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to do that so the portions of the contact can retain their shape and positioning in order to interact with a plug.
Regarding claim 5, Bunnell teaches the limitations of claim 1. The contact prong 26/30 includes a contact cross-sectional area at the corresponding to the location identified in Marked-up Fig. 1 below. 
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    222
    199
    media_image2.png
    Greyscale

One dimension of the contact cross-sectional area, relative to a dimension of the contact slot, can be determined from Marked-up Fig. 4 directly below, denoted by the double headed arrow.  The corresponding value of that dimension for the corresponding slot cross-sectional area is slightly larger than the value for the contact cross-sectional area. The other dimension of the contact cross-sectional area, and its value relative to the value of the other dimension of the slot cross-sectional area is not shown.
[AltContent: arrow]
    PNG
    media_image1.png
    415
    275
    media_image1.png
    Greyscale

The contact prong 26/30 has a portion 30 that is received by a plug 14 (Fig. 2) extending parallel to the plug channel 18 (C2/L54-C3/L2). A skilled artisan would understand that the portion 30 must retain its shape and positioning as portions 56, 58 of the plug 14 grip the contact prong, as a portion 28 of portion 30 is specifically formed to lock to the inside of the receptacle (C2/L41-47). A skilled artisan would understand that forming the slot cross-sectional area to be too large compared to the contact cross-sectional area could result in the portion 30 changing its positioning; therefore, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the slot cross-sectional area to conform to the contact cross-sectional area so that portions of the contact can retain their shape and positioning in order to interact with a plug.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunnell as applied to claim 1 above, and further in view of US PGPub 2010/0275976 to Rubin (included in Applicant’s IDS filed 5/19/2021).
Regarding claim 12, Bunnell teaches the limitations of claim 1. Bunnell further teaches that a second plug receptacle 12 is mounted on the module laminate 72 (Fig. 3 shows two structurally identical receptacles 12; one such receptacle 12 may be interpreted as the previously claimed plug receptacle and the other receptacle 12 may be interpreted as the claimed second plug receptacle), and a second contact electrically connected to a distinct electrical conductor 80 that is also connected to a photovoltaic cell of the module laminate (C3/L16-41). A skilled artisan would understand that a second contact is electrically connected to the distinct electrical conductor, the second contact extending through the second plug receptacle (see previously cited passages and reasoning).
Bunnell does not specifically teach that the module laminate includes a first sub-string of photovoltaic cells including the photovoltaic cell, and a second sub-string of photovoltaic cells including a second photovoltaic cell, or that the second contact is electrically connected to the second photovoltaic cell. Rubin, however, teaches a similar module laminate (Fig. 1), also including an electrical conductor (i. e. element 38) analogous to the claimed electrical conductor which is electrically connected to a first subs-string (101) of photovoltaic cells which includes a photovoltaic cell (60) analogous to the claimed first sub-string and claimed photovoltaic cell, and further teaches that the laminate includes a distinct electrical conductor (40) analogous to Bunnell II’s distinct electrical conductor which is electrically connected to a second sub-string (132) of photovoltaic cells including a second photovoltaic cell (73) analogous to the claimed second sub-string and second photovoltaic cell (¶0127-0139). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, A.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a first sub-string of photovoltaic cells including the photovoltaic cell, a second sub-string of photovoltaic cells including the second photovoltaic cell, and electrically connect the second contact to the second photovoltaic cell because Rubin teaches that a module laminate is conventionally configured in such a way.

Claim 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jautard as applied to claim 1 above.
Regarding claim 2, Jautard teaches the limitations of claim 1. The contact prong has a contact axis that extends in the up-down direction of Figs. 3, 5, and 6 (i.e. in the direction of the base wall 122). The electrical conductor 4 has a conductor axis extending from lower left-upper right in Fig. 2 (the portion of conductor 4 that is welded to the contact 5 extends in this direction). Jautard does not specifically address the prong stiffness about the contact axis, or the conductor stiffness about the conductor axis. However, Jautard is clear that the contact prong is securely supported against movement by the contact slot (Figs. 4-6, ¶0063, 0064), and the conductor has no such secure support, so a skilled artisan would expect that the prong stiffness is necessarily greater than the conductor stiffness. 
If it can be shown that Jautard does not anticipate the relative stiffness about respective axes, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the prong stiffness to be greater than the conductor stiffness through the ordinary choice of materials and dimensions of the conductor and contact, as only three possible configurations can be true: the prong stiffness is greater than the conductor stiffness, the prong stiffness is lesser than the conductor stiffness, or the two stiffness properties are equal.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Claim 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jautard as applied to claim 15 above.
Regarding claim 17, Jautard teaches the limitations of claim 15. The contact prong has a contact axis that extends in the up-down direction of Figs. 3, 5, and 6 (i.e. in the direction of the base wall 122). The electrical conductor 4 has a conductor axis extending from lower left-upper right in Fig. 2 (the portion of conductor 4 that is welded to the contact 5 extends in this direction). Jautard does not specifically address the prong stiffness about the contact axis, or the conductor stiffness about the conductor axis. However, Jautard is clear that the contact prong is securely supported against movement by the contact slot (Figs. 4-6, ¶0063, 0064), and the conductor has no such secure support, so a skilled artisan would expect that the prong stiffness is necessarily greater than the conductor stiffness. 
If it can be shown that Jautard does not anticipate the relative stiffness about respective axes, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the prong stiffness to be greater than the conductor stiffness through the ordinary choice of materials and dimensions of the conductor and contact, as only three possible configurations can be true: the prong stiffness is greater than the conductor stiffness, the prong stiffness is lesser than the conductor stiffness, or the two stiffness properties are equal.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jautard as applied to claim 1 above, and further in view of US Patent 6,337,436 to Ganz (included in Applicant’s IDS filed 5/19/2021).
Regarding claim 8, Jautard teaches the limitations of claim 1. Jautard teaches that the contact extends out of the module laminate 1, that the front layer 3’ and the back layer 3 are held together by adhesive (Fig. 2, ¶0058), and that an adhesive is present between the plug receptacle 100/140 and the module laminate (¶0063). Jautard does not specifically teach an encapsulant surrounding the contact base between the front layer and the back layer. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to surround the contact base with encapsulant, as Ganz teaches that such a configuration is conventional for securing similar contacts that extend out of module laminates (Fig. 2, C3/L8-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726